Citation Nr: 1707341	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  06-31 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for non-Hodgkin's lymphoma (NHL).

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for hepatitis C.

3.  Entitlement to service connection for NHL, to include as due to ionizing radiation.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a disability manifested by shortness of breath and fatigue.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982, in May 1992 and from February 2003 to July 2004, with additional service in the Reserves and National Guard.

These matters come before the Board on appeal from an August 2005 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen previously denied claims of service connection for NHL and hepatitis C and denied service connection for a disability manifested by shortness of breath and fatigue.  

In a decision issued in June 2009, the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued a Memorandum Decision that vacated the June 2009 Board decision and remanded the matters on appeal.  In March 2012, the Board remanded the claims for further development.

The issues of service connection for NHL, hepatitis C, and a disability manifested by shortness of breath and fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for NHL and hepatitis C was denied by the RO in a decision of April 2002.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's April 2002 decision is relevant and probative of the issues of service connection for NHL and hepatitis C.


CONCLUSIONS OF LAW

1.  The April 2002 decision, which denied service connection for NHL and hepatitis C, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The evidence received since the April 2002 decision, which denied service connection for NHL, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The evidence received since the April 2002 decision, which denied service connection for hepatitis C, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2014).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014).  In the instant case, the Veteran's claims are being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial. 

Legal Criteria and Analysis

Service connection for NHL and hepatitis C was denied in the April 2002 rating decision on the following bases: (1) there was no evidence that either manifested during active service and (2) there was no evidence of nexus to service.  The Veteran did not appeal the decision and it became final.

At the time of the decision, the record included service medical records that were silent for the disabilities at issue.  Also of record were VA medical records from 2000 to 2001 showing a prior medical history of treatment for NHL, beginning in 1994, and hepatitis C, beginning in 1998.  A July 2000 VA treatment record notes that the Veteran's tattoos "possibly could represent the source of his hepatitis C infection"; and April 2001 record notes a remote history of IV drug use in the early 80s.   

Submitted since the RO's April 2002 decision are numerous private medical treatment records, lay statements, and additional VA outpatient treatment records.  Notably, April 2007, December 2012, and August 2016 letters from the Veteran's treating VA physicians state, without rationale, that the Veteran's NHL and hepatitis C were either acquired during active duty service or diagnosed shortly after separation.  Additionally, in December 2015 and June 2016 correspondence the Veteran stated that, during active duty service, he had neck swelling, was exposed to depleted uranium, and practiced using needles and syringes.

The RO's April 2002 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the April 2002 decision.

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial, there was no evidence of nexus to service.  Since that determination, the Veteran has introduced evidence that NHL and hepatitis C may be related to service.  This evidence is relevant and probative to the issue at hand.  The evidence clearly cures the evidentiary defect that existed at the time of the prior decision.  See 38 C.F.R. § 3.156.  Based upon the reasons for the prior denial, the additional evidence is new and material and the claims are reopened. 


ORDER

The application to reopen the claim of service connection for NHL is granted.

The application to reopen the claim of service connection for hepatitis C is granted.


REMAND

A review of the claim file shows that there may be outstanding Social Security Administration (SSA) records that need to be obtained prior to deciding the claims.  An April 2001 VA treatment record notes the Veteran's report that his sole source of income was SSA disability compensation due to his NHL.  Records from SSA must be obtained.  38 C.F.R. § 3.159(c)(2).

The Veteran has presented the theory that his NHL is the result of in-service radiation exposure due to handling depleted uranium, specifically, handling mortar shells.  See, e.g., December 2015 and June 2016 correspondence.  His primary specialty for the period of active service prior to diagnosis was Armor Crewman.   The RO has not developed the claim under the regulations pertaining to exposure to ionizing radiation; NHL is a radiogenic disease entitled to presumptive service connection.  Thus, the Veteran's claim of service connection for NHL should be developed and adjudicated under the procedures set forth in 38 C.F.R. § 3.311 for other claims based on exposure to ionizing radiation.

In June 2016 correspondence, the Veteran presented the theory that his hepatitis C is the result of using needles and syringes to practice triage skills.  A June 2016 VA Form 21-6789 indicates that the Veteran was to be sent a hepatitis C questionnaire.  A 38 U.S.C.A. § 5103 notice was sent later that same month, but it does not appear to have included the hepatitis C questionnaire.  The RO should give the Veteran an opportunity to complete and submit a VA questionnaire on Risk Factors for Hepatitis.

The Board acknowledges that the Veteran has submitted three positive nexus opinions regarding his NHL and hepatitis C.  However, rationales were not included.  Additionally, the physicians who provided letters appeared to base their opinions, at least in part, on a misunderstanding as to when the Veteran was on active service.  See, e.g., August 2016 letter, asserting, incorrectly, that the Veteran was on active duty service from 1991 to 1996.  Thus, the opinions currently of record are inadequate for rating purposes.  However, because positive opinions were provided, and because the Veteran has raised new theories of entitlement, the Board finds that the Veteran should be afforded VA examinations and etiology opinions should be obtained regarding these issues.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Additionally, the Veteran's symptoms of shortness of breath and fatigue were previously attributed to his NHL and hepatitis C.  However, more recent VA treatment records suggest that they may be part of a separate disability.  See, e.g., February 2016 VA treatment record (noting a prior medical history of chronic fatigue.)  Under the low threshold standard of McLendon, supra, a medical opinion as to the nature and etiology of any separately diagnosed disability must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact SSA and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran, including any medical records regarding the Veteran.  These records should be associated with the claims file.

2.  Provide the Veteran with notice that is compliant with the current notice requirements for service based upon exposure ionizing radiation under 38 C.F.R. § 3.311.

3.  Thereafter, develop the Veteran's claim of exposure to ionizing radiation as set forth in 38 C.F.R. § 3.311, to include development of any necessary dose data, medical examinations/opinions and/or referral to the Under Secretary for Benefits, if appropriate.

4.  Send the Veteran a letter with a hepatitis C risk factor questionnaire.  Ask him to complete and return the questionnaire.

5.  Then, schedule the Veteran for a VA examination to determine the etiology of his NHL and hepatitis C and the nature and etiology of any disability manifested by shortness of breath and fatigue.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.

The examiner should:

(a)  With respect to the Veteran's NHL, is it at least as likely as not (50 percent probability or more) that his NHL had its onset during active service, or is otherwise related to a disease or injury in service, to include exposure to ionizing radiation, if such is shown by the record?

(b)  With respect to the Veteran's NHL, is it at least as likely as not (50 percent probability or more) that his NHL was aggravated by a period of active service?  

(c)  With respect to the Veteran's hepatitis C, is it at least as likely as not (50 percent probability or more) that his hepatitis C had its onset during active service, or is otherwise related to a disease or injury in service, to include use of syringes or needles therein, if such is shown by the record?

(d)  With respect to the Veteran's hepatitis C, is it at least as likely as not (50 percent probability or more) that his hepatitis C was aggravated by a period of active service?  

(e)  Indicate whether the Veteran has a current diagnosis of a disability manifested by chronic shortness of breath and fatigue.

(f)  With respect to any current disability manifested by chronic shortness of breath and fatigue identified, is it at least as likely as not (50 percent probability or more) that it is either (i) caused or aggravated by his active service, or (ii) cause or aggravated by any other disability determined to be related to service? 

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

6.  If, upon completion of the above action, the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. Velez
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


